DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Request for Continued Examination filed 5/31/2022 is hereby acknowledged. The examiner notes that the applicant also filed Remarks on 5/2/2022 prior to the date of the filing of the RCE.
Applicant's Remarks filed 5/2/2022, pg. 4 regarding the amendments to claim 1 is hereby acknowledged. 
Applicant's Remarks filed 5/2/2022, pg. 4 further argue the teachings of Gutentag and states that “…it is evident that any interpretation done by the controller of Gutentag is not done on the content originating from the wireless communication device but merely on the HMI buttons. Since analyzing a content originating from the wireless communication device in projected mode is not taught by the cited art, Applicant submits that claim 1 is allowable….” The examiner respectfully disagrees. 
First, in response to the applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
With respect to the applicant’s argument regarding the teachings of Gutentag, Gutentag teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode.” The applicant further argues that “The human-machine interface (HMI) devices discussed in this paragraph are "buttons, switches, selectors and/or other HMI devices 108a-108d (hereinafter 'buttons', e.g. physical, mechanical buttons or virtual touch sensitive areas that are designated to act as buttons)" Although they are part of the touch screen (Id. ref 106) there is no indication that the HMI devices can display content originating from the smartphone or wireless communication device, nor would a POSA reasonably interpret them as such.” The examiner also respectfully disagrees. 
The applicant’s arguments do not appear to appreciate the significant teaching value of Gutentag identifying how elements of the invention are typically understood in the art in paragraphs [0005 to 0010] wherein image output from a mobile device is able to be controlled via an audio-video (A/V) system of a vehicle such that the functions of the mobile device can be interlinked to the A/V system of the vehicle and the driver can easily operate the functions of the mobile device using the vehicle monitor (e.g., “…an electromagnetic-wave touch module, which is arranged within the cradle in which the mobile phone is placed, such that the electromagnetic-wave touch module faces the touch-switching display of the mobile phone, wherein the electromagnetic-wave touch module converts, upon the occurrence of a touch signal on the monitor installed in the vehicle, a value of touch coordinates of the monitor of the vehicle to the value of touch coordinates corresponding to the size of the display of the mobile phone, and emits electromagnetic waves to the corresponding point on the display of the mobile phone placed in the cradle so as to perform the touch-switching function of the mobile phone; and a data-processing unit electrically connected to the mobile phone and to the A/V device of the vehicle so as to convert, when the switching function is performed in the mobile phone placed in the cradle by the electromagnetic-wave touch module, the drive data to be processed in the mobile phone into data that can be processed in the A/V device of the vehicle, and output the converted data to check a state of operating and driving the mobile phone via the monitor of the vehicle….”). 
Gutentag further identifies an object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” Gutentag page 7. As such, a POSA would have reasonably inferred that virtual objects on the display of a mobile device are controlled via the A/V device of the vehicle touchscreen because as the applicant pointed out, Gutentag teaches virtual touch sensitive areas that are designated to act as buttons in Gutentag para 0034-0040).
More importantly, a similar argument applies with respect to applicant’s second argument which states:
“Because the HMI elements are dedicated to a specific purpose (e.g. the control of volume), no analysis of a content originating from the wireless communication device is done or can be inferred from Gutentag. Nevermind any analysis using a graphical object recognition algorithm and/or an acoustic pattern. At best, the controller of Gutentag is either told by the smartphone what function the buttons possess (e.g. in the case of virtual buttons) or has the functions predetermined and then assigns the operation of those buttons as a predetermined command (e.g. Gutentag assigns a long press of a volume knob to a mute function). None of this involves or implies analyzing the content of a smartphone using a graphical object recognition algorithm and/or an acoustic pattern.
Again, the examiner respectfully disagrees because the teachings of Gutentag dovetail with the teachings of the prior art of record to Ricci ‘849 and Ricci ‘806 which teach similar elements relating to virtual objects on the display of a mobile device are controlled via the A/V device of the vehicle touchscreen because as the applicant pointed out, Gutentag teaches virtual touch sensitive areas that are designated to act as buttons in Gutentag para 0034-0040.  In particular, Ricci ‘849 (and similarly Ricci ‘806) teaches a user is able to select objects displayed on a screen of an A/V device of a screen that is being transmitted from a smartphone: 
[0201] The term "screen," "touch screen," "touchscreen," or "touch-sensitive display" refers to a physical structure that enables the user to interact with the computer by touching areas on the screen and provides information to a user through a display. The touch screen may sense user contact in a number of different ways, such as by a change in an electrical parameter (e.g., resistance or capacitance), acoustic wave variations, infrared radiation proximity detection, light variation detection, and the like. In a resistive touch screen, for example, normally separated conductive and resistive metallic layers in the screen pass an electrical current. When a user touches the screen, the two layers make contact in the contacted location, whereby a change in electrical field is noted and the coordinates of the contacted location calculated. In a capacitive touch screen, a capacitive layer stores electrical charge, which is discharged to the user upon contact with the touch screen, causing a decrease in the charge of the capacitive layer. The decrease is measured, and the contacted location coordinates determined. In a surface acoustic wave touch screen, an acoustic wave is transmitted through the screen, and the acoustic wave is disturbed by user contact. A receiving transducer detects the user contact instance and determines the contacted location coordinates.
[0202] The term "window" refers to a, typically rectangular, displayed image on at least part of a display that contains or provides content different from the rest of the screen. The window may obscure the desktop. The dimensions and orientation of the window may be configurable either by another module or by a user. When the window is expanded, the window can occupy substantially all of the display space on a screen or screens.
[0437] The windows manager 1032 may be software that controls the placement and appearance of windows within a graphical user interface presented to the user. Generally, the windows manager 1032 can provide the desktop environment used by the vehicle control system 204. The windows manager 1032 can communicate with the kernel 1028 to interface with the graphical system that provides the user interface(s) and supports the graphics hardware, pointing devices, keyboard, touch-sensitive screens, etc. The windows manager 1032 may be a tiling window manager (i.e., a window manager with an organization of the screen into mutually non-overlapping frames, as opposed to a coordinate-based stacking of overlapping objects (windows) that attempts to fully emulate the desktop metaphor). The windows manager 1032 may read and store configuration files, in the system data 208, which can control the position of the application windows at precise positions.
[0449] The functional result of receiving a gesture can vary depending on a number of factors, including a state of the vehicle 104, display, or screen of a device, a context associated with the gesture, or sensed location of the gesture, etc. The state of the vehicle 104 commonly refers to one or more of a configuration of the vehicle 104, a display orientation, and user and other inputs received by the vehicle 104. Context commonly refers to one or more of the particular application(s) selected by the gesture and the portion(s) of the application currently executing, whether the application is a single- or multi-screen application, and whether the application is a multi-screen application displaying one or more windows. A sensed location of the gesture commonly refers to whether the sensed set(s) of gesture location coordinates are on a touch sensitive display or a gesture capture region of a device 212, 248, whether the sensed set(s) of gesture location coordinates are associated with a common or different display, or screen, or device 212, 248, and/or what portion of the gesture capture region contains the sensed set(s) of gesture location coordinates.

	Therefore, based on the combined teachings of the prior art, the applicant’s argument that “no analysis of a content originating from the wireless communication device is done or can be inferred from Gutentag” is not persuasive when viewed on an obviousness standard with the combined teachings of the prior art of record.
               In an third argument, regarding the prior art to Ricci, applicant argues:
“However, these paragraphs say nothing about "analyzing a content originating from the wireless communication device in projected mode" nor "using a graphical object recognition algorithm, and/or an acoustic pattern recognition algorithm." Paragraphs 407-420 are about optional profile information that governs the other devices that are allowed to connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth the are allocated, and the like" (Ricci '806  ¶ 0401). In other words, these paragraphs discuss parameters for how different devices communicate but they do not discuss content that is projected from one device to another, nor do they discuss analyzing that content in any way…Further, nothing else in Ricci '806-nor in Ricci '849 or Ricci '871-disclose analyzing a content originating from the wireless communication device in projected mode using a graphical object or acoustic pattern recognition algorithm. The fact that Ricci '806 discloses software to implement its disclosure does not render obvious types of software not anticipated by Ricci '806. Therefore, even assuming a POSA would have been motivated to combine the cited references, as the Examiner suggests, the resulting combination would not result in the claimed invention due to the missing limitations….”
The examiner respectfully disagrees. A key aspect of the analysis is based on the interpretation of the claim term "algorithm"  because it is a key aspect in the analysis of the principles and elements taught by the prior art and will support the inferences that a person of ordinary skill would have made from the combination of teachings of the prior art of record relating to a graphical object recognition algorithm and/or an acoustic pattern recognition algorithm as claimed.  
Therefore, according to the dictionary definition, the plain meaning of the term “algorithm” means a step-by-step procedure for solving a problem or accomplishing some end. In reviewing the applicant’s Specification, filed 12/15/2020, it does not appear that the applicant rebuts the presumption of ordinary and customary meaning by acting as his own lexicographer. Applicant claim 1 is supported in applicant’s specification and it appears that the Appellant has not imbued the claim terms with a particular meaning or disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction.  As such, the claim has been interpreted in view of the specification without unnecessarily importing limitations from the specification into the claims.
Based on the interpretation of the claim term “algorithm,” the Applicant’s argument that the proposed combination of Gutentag, Ricci ‘806, Ricci ‘849 fails to disclose or suggest at least “analyzing a content originating from the wireless communication device in projected mode using: a graphical object recognition algorithm, and/or an acoustic pattern recognition algorithm” is not persuasive.  The Applicant’s claim 1 does not explicitly recite what the instructions are other than for performing the function of analyzing content originating from the wireless device utilizing a graphical object recognition algorithm and/or an acoustic pattern recognition algorithm. As such, the Appellant’s claim broadly captures “analyzing a content originating from the wireless communication device in projected mode using: a graphical object recognition algorithm, and/or an acoustic pattern recognition algorithm” in relation to a user is able to select objects displayed on a screen of a vehicle A/V device which are being transmitted from a smartphone. Stated differently, the vehicle A/V device is able to identify which objects are being selected from content that being transmitted from a smartphone because Gutentag first teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode” and Gutentag’s object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” When a user selects objects displayed on the screen of a vehicle’s A/V device screen when said objects are being transmitted from a coupled smartphone or mobile device, the combination of references are able to analyze the displayed content to identify which objects are selected based on the how objects displayed in the screen regions of the displayed screen are presented and the selection of displayed content comprising virtual displayed objects are identified when selected.
All things considered, the applicant’s arguments regarding the prior art of record is not persuasive and the examiner will provide a new grounds of rejection in order to take into consideration newly amended limitations. All remaining claims are all rejected under either 35 U.S.C. § 103 as being unpatentable over at least Gutentag, Ricci '806, and Ricci '849. All remaining claims are dependent on independent claim 1. Therefore, the examiner respectfully submits that these claims are not allowable for at least the reasons the independent claim 1 is also not in a condition for allowance.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gutentag; Oded et al. US 20150019967 A1 (hereafter Gutentag) and further in view of Ricci; Christopher P.  US 20140309806 A1 (hereafter Ricci ‘806) and in further view of Ricci; Christopher P. US 20140309849 A1 (hereafter Ricci ‘849).
Regarding claim 1, “a method for evaluating a usage behavior of a user of a portable wireless communication device in a vehicle comprising the steps of: operating the wireless communication device in connection with the vehicle in a screen mirroring method, hereinafter referred to as "projected mode” Gutentag teaches all the elements of the claim except “analyzing  a content originating from the wireless communication device in projected mode using: a graphical object recognition algorithm, and/or an acoustic pattern recognition algorithm: and determining the usage behavior of the user based on a result of the analysis of the content: automatically detecting that the usage behavior indicates a need for support by the user and, in response to that outputting an assistance associated with the need for support by the vehicle.” See Gutentag para 32-34, 40-51  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen (vehicle is a means of transport), causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle; Gutentag para 56 – interpreting inputs on display screen as usage behavior. Gutentag further identifies an object of the invention is to “provide such connectivity between a mobile communication device, and in particular a smartphone, to a touch screen (e.g. of a media center) of a vehicle, so as to present on the touch screen of the vehicle a video showing a current screen of the smartphone, similar to the screen shown on the display of the smartphone, and to allow full operation of the smartphone by inputting touch commands on the touch screen of the vehicle.” Gutentag page 7. Gutentag does not recite automatically detecting that the usage behavior indicates a need for support by the user and, in response to that outputting an assistance associated with the need for support by the vehicle.
In an analogous art, Ricci ‘806 teaches the deficiency of Gutentag (para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects; para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 430 – creating a user profile comprising user behavior obtained from device 212,248;). Whereas Ricci does not use the term “algorithm”, according to the dictionary definition, the plain meaning of the term “algorithm” means a step-by-step procedure for solving a problem or accomplishing some end. Considering the broadest reasonable interpretation of the term “algorithm”, Ricci ‘806 para 147-148 does disclose utilizing software to implement the disclosure which a person of ordinary skill in the art would interpreted as software because the dictionary definition of an algorithm (i.e., an ordered set of instructions recursively applied to transform data input into processed data output, as a mathematical solution, descriptive statistics, internet search engine result, or predictive text suggestions; a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer) and corresponds to Ricci’s disclosure for  communication hardware may refer to dedicated communication hardware or may refer a processor coupled with a communication means (i.e., an antenna) and running software capable of using the communication means to send and/or receive a signal within the communication system; the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored. Stated differently, the vehicle A/V device is able to identify which objects are being selected from content that being transmitted from a smartphone because the prior art teaches the content originating on a smartphone is forwarded in a video signal as to present that video image on the vehicle touch screen and corresponds to “screen mirroring” and “projected mode” and when a user selects objects displayed on the screen of a vehicle’s A/V device screen when said objects are being transmitted from a coupled smartphone or mobile device, the combination of references are able to analyze the displayed content to identify which objects are selected based on the how objects displayed in the screen regions of the displayed screen are presented and the selection of displayed content comprising virtual displayed objects are identified when selected.
Regarding automatically detecting that the usage behavior indicates a need for support by the user and, in response to that outputting an assistance associated with the need for support by the vehicle, Ricci ‘806 teaches para 201-204 A method/vehicle/computer readable instructions can perform at least the following step/operation/function: [0201] maintaining a persona of a vehicle occupant; and [0202] based on the persona of the vehicle occupant and vehicle-related information, perform an action assisting the vehicle occupant. [0203] the vehicle-related information comprises at least one of a current and/or future vehicle location and path of vehicle travel. [0204] The action performed can depend on a seating position of the vehicle occupant.
	The motivation to modify Gutentag and Ricci ‘806 is further evidenced by Ricci ‘849 teaching wherein Ricci ‘866 para 10, 14, 26, 524-527 teaches tracking user behavior comprising one or more actions and one or more user interactions with a vehicle which a person of ordinary skill in the art would reasonably infer the vehicle display screen accepting user inputs are user interactions. See Ricci ‘849 para 464 teaching If the user's head deviates from that interior space for some amount of time, the vehicle control system 204 can determine that something is wrong with the driver and change the function or operation of the vehicle 104 to assist the driver. This may happen, for example, when a user falls asleep at the wheel. If the user's head droops and no longer occupies a certain three dimensional space, the vehicle control system 204 can determine that the driver has fallen asleep and may take control of the operation of the vehicle 204 and the automobile controller 8104 may steer the vehicle 204 to the side of the road.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gutentag’s for mirroring video content  wherein the video signal of a current screen video image shown on the touch screen of the mobile communication device and transmitting the current video image to the vehicle touch screen in order to identify user inputs relating to the operation of a motor vehicle by further incorporating known elements of Ricci’s ‘806 invention for generating user profiles based on data gathered from data obtained from user interaction inputs from mirrored content between mobile devices display screens and a vehicle touch screen in order to analyze user behavior in relation to the safe operation of motor vehicles as taught by Ricci ‘849 and provide an occupant with assistance in order to implement safety protocols. 
Regarding claim 2, “wherein the content comprises a part of a screen content and/or an audio content output by the wireless communication device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein See Gutentag para 32-34, 40-51  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle; Gutentag para 56 – interpreting inputs on display screen as usage behavior. See also Ricci ‘806 (para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 430 – creating a user profile comprising user behavior obtained from device 212,248; para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects).
Regarding claim 5, "whereby the assistance recommends a function of the vehicle to the user" is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 wherein Ricci ‘806 further discloses the limitation of claim 5 (Ricci ‘806 para 629 providing assistance based on user behavior).
Regarding claim 6, "wherein the content comprises rendered content of a graphical user interface and/or multimedia reproduction of the wireless communication device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5 wherein See Gutentag further teaches para 32-34, 40-51  receive video signal of a current screen video image shown on the touch screen of the mobile communication device and transmit the current video image to the vehicle touch screen, causing a corresponding video image of the current screen video image to be displayed on the vehicle touch screen wherein a portable wireless device corresponds to a smartphone and a means transport as the controller in combination with a vehicle touch screen that is part of the media center unit part of a vehicle; Gutentag para 56 – interpreting inputs on display screen as usage behavior. See also Ricci ‘806 (para 407-420 capturing inputs relating to selection of objects or images in an invention comprising a portable wireless communication device used to mirror content to a vehicle touch screen; para 430 – creating a user profile comprising user behavior obtained from device 212,248; para 491 – user profiles generated based on data gathered from data obtained from mobile devices including user behavior with respect to selected objects).
Regarding claim, 7 "further comprising transmitting a message representing the usage behavior and/or the result of the analysis by the vehicle to a server” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5 wherein Ricci ‘849 teaches the limitation of claim (para 269-270). 
Regarding claim 8, "a server configured to receive messages from a plurality of vehicle originating from a method according to claim 7 and to analyze the same in connection with each other” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5 wherein Ricci ‘849 teaches the limitation of claim (para 269-270). 
Regarding claim 9, "A vehicle comprising an interface for operating a wireless communication device in a projected mode, wherein the means of transport is configured to execute a method according to claim 1" is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8 wherein Ricci ‘849 teaches the limitation of claim (para 269-270) wherein a means of transport is interpreted as a motorized vehicle.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gutentag; Oded et al. US 20150019967 A1 (hereafter Gutentag) and further in view of Ricci; Christopher P.  US 20140309806 A1 (hereafter Ricci ‘806) and in further view of Ricci; Christopher P. US 20140309849 A1A1 (hereafter Ricci ‘849) and in further view of Ricci; Christopher P. US 20140309871 A1 (hereafter Ricci ‘871).
Regarding claim 3, Gutentag, Ricci ‘806 and Ricci ‘849 are silent with respect to “wherein the content comprises a character string, in particular a search string.” In an analogous art, Ricci ‘871 teaches the deficiency of Gutentag, Ricci ‘806 and Ricci ‘849 (para 116, 121-126, 471, 606 – user interaction comprises search functions understood as a spoken search string). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Gutentag, Ricci ‘806 and Ricci ‘849 for mirroring video content  wherein the video signal of a current screen video image shown on the touch screen of the mobile communication device and transmitting the current video image to the vehicle touch screen in order to identify user interaction inputs relating to the operation of a motor vehicle by further incorporating known elements of Ricci ‘871 invention for generating user profiles based on data gathered from data obtained from user inputs from mirrored content between mobile devices display screens and a vehicle touch screen in order to analyze user interaction (wherein interaction comprises search functions understood as a spoken search string) in relation to the safe operation of motor vehicles as taught by Ricci ‘849. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421